          Case 1:88-cv-00385-KG-CG Document 972 Filed 09/08/20 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

DEBRA HATTEN-GONZALES, et al.,

          Plaintiffs,

vs.                                                              No. CIV 88-0385 KG/CG
                                                                 Consolidated with
                                                                 No. CIV-88-0786 KG/CG

DAVID R. SCRASE, Secretary of the
New Mexico Human Services Department,

          Defendant.

                                                ORDER

          This matter comes before the Court sua sponte. On August 21, 2020, the Court ordered

the parties to file separate proposals for the case file review process, if they could not agree on a

case file review process. (Doc. 967) at 3. The Court also stated that “once those proposals are

filed, the Court will decide on a case file review process with input from the Special Master.” Id.

The parties have timely filed their proposals for the case file review process. (Docs. 969 and

970).

          IT IS ORDERED that:

          1. the Special Master will review the parties’ proposals for the case file review process

and file a report with the Court recommending a case file review process; and

          2. the parties have 14 days from the filing of that report to file any objections to the

report.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
